DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the claim listing does not include a claim “40”.  Claim 50 has been renumbered as claim “40” per rule 1.126.  The current action relies on this new numbering.  Any future correspondence by applicant related to the claims should additionally rely on this new numbering scheme.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-49 (as renumbered) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, reference to the side edge in line 11 is somewhat unclear as it is not entirely clear how it relates back to previously introduced elements with a similar name.  If “laterally opposed side edge” in the line were replaced with –of the laterally opposed side edges--, the claim would be clear in this regard. Similarly in line 15, the first referenced side edge is somewhat confusing.  As best understood, “laterally opposed side edge” in the line could be replaced with –of the laterally opposed side edges—to clarify the line.  In line 19, “the side edges” lacks clear antecedent basis and could be written as “the reinforcing member side edges—to clarify the term as best understood.  The terms “the bottom plates” in line 22 and “the laterally opposed sidewalls” bridging lines 23 and 24 lack clear antecedent basis and should apparently be –the bottom plate—and –the sidewalls—respectively.

Claim 3, lines 2 and 3 are generally confusing and not wholly understood.  If “between the second” in line 2, “edge” of line 2, “the second” bridging lines 2 and 3, “edge” of line 3, and “an adjacent bunk” in line 3 were replaced with –between one of the--, --edges--, --ones of the--, --edges--, and –adjacent ones of the bunks—respectively, the claim would be clear.

Claim 4,  lines 2 and 3 are generally confusing and not wholly understood.  If the first occurrence of “second laterally” in line 2, the second occurrence of “second laterally” of line 2, “side” in line 3,  and “an adjacent bunk” in line 3 were replaced with –laterally--, --laterally--, --second side--, and –adjacent ones of the bunks—respectively, the claim would be clear.

Claim 5, “the lines of lap” lacks clear antecedent basis and could be written as –lines of lap—to clarify the term as best understood.

Claim 6, “the span of a transverse bunk” and “the cap members associated with each bunk” lack clear antecedent basis and could be written as –a span of one of the transverse bunks—and –a cap member associated with each bunk—respectively to clarify the claim as best understood.

Claim 7, “the first and second longitudinally opposed ends” lacks clear antecedent basis and could be written as –the first and second opposed ends—to clarify the term as best understood.

Claim 8, “the longitudinally opposed ends” and “the bogie” lack clear antecedent basis and could be written as –the opposed ends—and –a bogie—respectively to clarify the terms as best understood.

Claim 10, “the bunk at the first end of the frame” and “the adjacent bunk” lack clear antecedent basis and could be written as –one of the bunks at the first end of the frame—and –an adjacent one of the bunks—respectively to clarify the terms as best understood.

Claim 11, “the bunk at the second end of the frame” and “the adjacent bunk” lack clear antecedent basis and could be written as –one of the bunks at the second end of the frame—and –an adjacent one of the bunks—respectively to clarify the terms as best understood.

Claim 12, “the zenith” and “the cap member” lack clear antecedent basis and could be written as –a zenith—and –a cap member—respectively to clarify the terms as best understood.

Claim 13, “the bunk restraint height” and “the coil diameter” lack clear antecedent basis and could be written as –a bunk restraint height—and –a coil diameter of one of the metal coils—respectively to clarify the terms as best understood.

Claim 15, “the opposed end edges” in the last line and “the opposed sidewalls” lack clear antecedent basis and could be written as –the opposed edges of the brace—and –the sidewalls—respectively to clarify the terms as best understood.

Claim 17, lines 1-2 are somewhat confusing.  As best understood, “wherein” in line 1 and “comprises” in line 2 could be replaced with –including—and –comprising—respectively to clarify the lines.

Claim 20, the referenced elevated section on line 2 is generally confusing and appears to constitute a double inclusion of the elevated sections of intervening claim 18.  As best understood, if “an elevated section” on line 2 was replaced with –the elevated sections--, the claim would be clear in this regard.  Additionally, “the first and second longitudinally disposed ends” of line 2 should be –the first and second ends—for consistency of terminology and clarity.

Claim 21 is particularly confusing and it appears the claim should depend from claim “20” and not claim 7.  The term “the cover assembly elevated sections” lacks antecedent basis but would be clear if the dependency of the claim were amended as suggested above.  Finally, “the transverse bunks with the greatest spans” lacks clear antecedent basis and could be written as –ones of the transverse bunks with the greatest spans— to clarify the term as best understood.

Claim 23, “the laterally opposed sidewalls” in the last line lacks clear antecedent basis and could be written as –the sidewalls—to clarify the term as best understood.

Claim 24, “the lap line” lacks clear antecedent basis and could be written as –a lap line—for clarity.

Claim 26, “an adjacent bunk” in the last line is somewhat confusing and could be written  –an adjacent one of the bunks—for clarity  best understood.

Claim 27, “the cap” in line 1 should be –the cap member—for consistency of terminology.  Additionally, “an adjacent bunk” in the last line should be replaced with –the adjacent bunk—if the proposed amendment to intervening claim 26 is adopted.

Claim 28, “the cap” in each of lines 1, 2, and 3 (i.e. three places total) should be –the cap member—for consistency of terminology.  The first occurrence of “the lap line” in line 2 and the second occurrence of “the lap line” in line 2 lack antecedent basis and could be written as –a  lap line—and –a lap line—respectively to clarify the claim in this regard.  Finally, “an adjacent bunk” in line 3 should be replaced with –the adjacent bunk—if the proposed amendments to intervening claims 26 and 27 are adopted.

Claim 29, lines 2-3 are generally confusing and not wholly understood.  As best understood, “a transverse bunk” in line 2 and “each bunk” in the last line could be replaced with –one of the transverse bunks—and –the one of the bunks and an adjacent one of the bunks—respectively to clarify the lines.

Claim 30,  “the first and second longitudinally disposed ends” of line 2 should be –the first and second opposed ends—for consistency of terminology and clarity.
 
Claim 31, “the bogie” lacks antecedent basis and could be written as –a bogie—for clarity.

Claim 32, “the transverse bunk” in line 2 is somewhat unclear and should apparently be –one of the transverse bunks—to clarify the claim.

Claim 33, “the transverse bunk” bridging lines 1 and 2 is somewhat unclear and should apparently be –one of the transverse bunks—for clarity.  Additionally, “the adjacent transverse bunk” in the last line lacks clear antecedent support and could be written as –an adjacent one of the transverse bunks—to overcome the rejection.

Claim 34, “the transverse bunk” bridging lines 1 and 2 is somewhat unclear and should apparently be –one of the transverse bunks—for clarity.  Additionally, “the adjacent transverse bunk” in the last two lines lacks clear antecedent support and could be written as –an adjacent one of the transverse bunks—to overcome the rejection.

Claim 35, “the zenith” and “the cap member” lack clear antecedent basis and could be written as –a zenith—and –a cap member—respectively to clarify the terms as best understood.

Claim 36, “the bunk restraint height” lacks antecedent basis and could be written as –a bunk restraint height—for clarity.

Claim 38, “the opposed sidewalls” in the last line lacks clear antecedent basis and could be written as –the sidewalls—for clarity as best understood.

Claim 39, “each of the bottom plate and side plates” in the last line lacks clear antecedent basis and could be written as –each of the bottom plate and side plate—for clarity as best understood.

Claim 40 (as renumbered, formerly claim “50”), “the lower end” lacks clear antecedent basis, and the term could be replaced with –at least one of the lower ends—to clarify the claim in this regard.

Claim 41, lines 1-2 are somewhat confusing.  As best understood, “wherein” in line 1 and “comprises” in line 2 could be replaced with –including—and –comprising—respectively to clarify the lines.

Claim 44, the referenced elevated section on line 2 is generally confusing and appears to constitute a double inclusion of the elevated sections of intervening claim 42.  As best understood, if “an elevated section” on line 2 was replaced with –the elevated sections--, the claim would be clear in this regard.  Additionally, “the first and second longitudinally disposed ends” of line 2 lacks clear antecedent basis and could be written as –first and second longitudinally disposed ends—for clarity as best understood.

Claim 45 is particularly confusing and it appears the claim should depend from claim “44” and not claim 29.  The term “the cover assembly elevated sections” lacks antecedent basis but would be clear if the dependency of the claim were amended as suggested above.  Finally, “the transverse bunks with the greatest spans” lacks clear antecedent basis and could be written as –ones of the transverse bunks with the greatest spans— to clarify the term as best understood.

Claims 1-49 (as renumbered) would be allowable if rewritten or amended to overcome the rejections under 35U.S.C. 112(b) or 35U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rediehs, Al-Kaabi et al., and Westlake are cited as additional examples of coil/roll carrying vehicles which rely on holding bunks known in the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616